DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is Broda (US20160136759 A1) and further in view of Stuart et al. (US20200038952 A1) and Thorson et al. (US20170190112 A1). For independent claims 1 and 17, Broda teaches 
an additive manufacturing system (additive manufacturing apparatus 100) comprising: a build platform (build platform 106) configured to receive a particulate ([0118] Build platform 106 provides a build surface for supporting of metal powder 302); a particulate dispenser [0227] Powder-dispensing apparatus 132 facilitates depositing metal powder 302 into powder-containment compartment 138 and onto build platform 106) configured to deposit the particulate on said build platform; support structure comprising at least one arm extending radially from a center support, at least one electromagnetic energy source (electromagnetic energy sources 110) supported by and suspended from said at least one arm (see 110 and 122 in Figure 17); and at least one actuator assembly (peripheral drive 148 and linear rail drive 118) configured to rotate said at least one electromagnetic energy source relative to said build platform about a rotation axis extending through a center of said build platform ([0098] operative coupling peripheral drive 148 and ring 104 in order to drive one of rotatable or revolvable motion of linear rail 122 about vertical axis A).

Further, Thorson teaches at least one actuator assembly (motor 134) configured to raise a radial end of said at least one arm in a build direction perpendicular to said build platform as said at least one print head is rotated ([0018] motor 134, or the like, and may be configured to simultaneously rotate on a path 136 about the axis (for example, the Z-axis) the dispenser 108, the first press 110, the laser 112).
However, none of the prior art above teaches the actuator assembly is configured with the support structure to raise a radial end of the arm in order to move the arm with suspended said print head relative to the build platform in a build direction perpendicular to the build platform as part of a helical build process for the component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 08/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/007,345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743